Title: From John Adams to Richard Henry Lee, 25 July 1778
From: Adams, John
To: Lee, Richard Henry


     
     Passy, 25 July 1778. printed:JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:171–172. In this letter, the last copied from Adams’ Letterbooks into his Autobiography for the period of the first mission, he thanked Lee for his letter of 13 May (above), described his voyage to France, and commented on the European political situation which he saw as unfavorable to Great Britain. Adams also mentioned French enthusiasm for the American cause—he had “never seen a French Tory”—the problems caused by the lack of funds, and his difficulties with the French language. Finally, he assured Lee that Beaumarchais’ accounts would be closely examined.
    